ORDER
The Disciplinary Review Board having filed its decision with the Court on July 31,1995, recommending that ROBERT B. CLARK of EAST ORANGE, who was admitted to the bar of this State in 1979, be reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 1.3 (lack of diligence), and good cause appearing;
It is ORDERED that ROBERT B. CLARK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.